

 
GENERAL SECURITY AGREEMENT
 
 
 
THIS GENERAL SECURITY AGREEMENT (“Agreement”) is made and effective as of
October 2, 2008.
 


 
 AGREEMENT

 
 
BETWEEN
B & J PICTURES, INC., a corporation incorporated under the Business Corporations
Act (New Brunswick), having its registered office at 11 Pine Court, Maugerville,
New Brunswick, E3A 8M8 Canada, represented by Jacquelin Giroux, duly authorized
as she so declares (hereinafter referred to as “B&J”);



AND
GLOBAL UNIVERSAL PICTURES INC., a corporation incorporated under the Canada
Business Corporations Act, having its registered office at 11 Pine Court,
Maugerville, New Brunswick, E3A 8M8 Canada, represented by Jacquelin Giroux,
duly authorized as she so declares (hereinafter referred to as “Global”, and B&J
and Global are hereinafter collectively referred to as the “Debtor”)



IN FAVOUR OF:
GLOBAL ENTERTAINMENT HOLDINGS, INC., a Nevada Corporation, located at 650 N.
Bronson Avenue, Suite B-116, Los Angeles, California 90004 USA (the "Secured
Party")

 


 
 
RECITALS
 
A.
Pursuant to a certain General Security Agreement, dated as of October 10, 2008,
between B&J (as “Debtor) and National Bank of Canada, a Canadian bank duly
constituted under the Bank Act of Canada (as “Lender”), National Bank of Canada
holds a first security interest on all assets and other property of B&J, in
connection with a certain credit facility made available to B&J, to which the
security interest granted under this Agreement shall be deemed subordinate,
solely with respect to B&J, and only until such date as B&J’s obligation to the
National Bank of Canada has been satisfied and discharged.



 
B.
Pursuant to a certain Completion Agreement, dated as of October 15, 2008, by and
between B&J and Global (collectively as “Producers) and Film Finances Canada,
Ltd. (as “Guarantor”), the Secured Party executed its guarantee (“Completion
Guarantee”) of any sums that may be due and owing by Debtor to Film Finances
Canada, Ltd.

 
 
C.
Pursuant to a certain Exclusive License Agreement dated September 22, 2008, as
amended on October 2, 2008, between Global and Secured Party, Global executed
its promissory note in favor of Secured Party (“Promissory Note”) in the
principal amount of One Hundred Fifty Thousand ($150,000) Dollars, payable in
currency of the United States, as consideration for licensing exclusive rights
to specific intellectual property as more fully described therein (hereinafter,
the “Completion Guarantee” and the “Promissory Note” are collectively referred
to as the “Debtor Obligations”).

 
 
D.
In connection with the Secured Party’s execution of the Completion Guarantee and
the acceptance of the Debtor’s Promissory Note, and as a condition precedent
thereto, the Secured Party has required that the Debtor execute and deliver this
Agreement as security for the payment and performance of the Debtor Obligations.

 
 
In consideration of the sum of $1.00 and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the Debtor agrees with the Secured Party as follows:
 


 
1.           INTERPRETATION
 
 
1.1 Definitions - In this Agreement:
 
 
"Accession" means “accession” as defined in the PPSA as in force on the date
hereof;
 
 
"Account" means “account” as defined in the PPSA as in force on the date hereof;
 
 
"this Agreement", "hereto", "herein", "hereof", "hereby", "hereunder" and any
similar expressions refer to this Agreement and the Schedules as they may be
amended or supplemented from time to time, and not to any particular section or
other portion thereof and, unless otherwise indicated, references to Clauses,
Schedules and Sections are references to clauses, schedules and sections of this
Agreement;
 
 
"Business Day" means any day, other than Saturday, Sunday or any statutory
holiday in the Province of New Brunswick and in the United States of America;
 
 
"Chattel Paper" means “chattel paper” as defined in the PPSA as in force on the
date hereof;
 
 
"Collateral" means all of the undertaking, property and assets of the Debtor
subject to, or intended to be subject to, the Security Interest, all as more
particularly described in Section 2.1, and any reference to "Collateral" shall
be deemed to be a reference to "Collateral or any part thereof" except where
otherwise specifically provided;
 
 
"Debtor Obligations" means all of the obligations, liabilities and indebtedness
of the Debtor to the Secured Party from time to time, whether present or future,
absolute or contingent, liquidated or unliquidated, as principal or as surety,
alone or with others of whatsoever nature or kind, in any currency or otherwise
under or in respect of agreements or dealings between the Debtor and the Secured
Party or agreements or dealings between the Secured Party and any Person by
which the Secured Party may be or become in any manner whatsoever a creditor of
the Debtor, including without limitation, all obligations, liabilities and
indebtedness of the Debtor pursuant to the Completion Guarantee and the
Promissory Note;
 
 
"Document of Title" means “document of title” as defined in the PPSA as in force
on the date hereof;
 
 
"Equipment" means “equipment” as defined in the PPSA as in force on the date
hereof;
 
 
"Event of Default" has the meaning attributed to such term in Section 8;
 
 
"Goods" means “goods” as defined in the PPSA as in force on the date hereof;
 
 
"Instrument" means “instrument” as defined in the PPSA as in force on the date
hereof;
 
 
"Intangible" means “intangible” as defined in the PPSA as in force on the date
hereof;
 
 
"Inventory" means “inventory” as defined in the PPSA as in force on the date
hereof;
 
 
"Lien" means any mortgage, pledge, charge, assignment, security interest,
hypothec, lien or other encumbrance, including, without limitation, any
agreement to give any of the foregoing, or any conditional sale or other title
retention agreement;
 
 
"Money" means “money” as defined in the PPSA as in force on the date hereof;
 
 
"Person" means any individual, partnership, limited partnership, joint venture,
syndicate, sole proprietorship, company or corporation with or without share
capital, unincorporated association, trust, trustee, executor, administrator or
other legal personal representative, regulatory body or agency, government or
governmental agency, authority or entity however designated or constituted;
 
 
"PPSA" means the Personal Property Security Act (New Brunswick) as amended from
time to time and any Act substituted therefor and amendments thereto;
 
 
"Proceeds" means “proceeds” as defined in the PPSA as in force on the date
hereof; "Receiver" means any of a receiver, manager, receiver-manager and
receiver and manager;
 
 
"Security" means “security” as defined in the PPSA as in force on the date
hereof; and
 
 
"Security Interest" has the meaning attributed to such term in Section 2.1.
 
 
1.2           Currency - Except for amounts due under the Promissory Note, and
where otherwise expressly provided, all amounts in this Agreement are stated and
shall be paid in Canadian currency.
 
 
1.3           Gender and Number - In this Agreement, unless the context
otherwise requires, words importing the singular include the plural and vice
versa and words importing gender include all genders.
 
 
1.4           Invalidity of Provisions - Each of the provisions contained in
this Agreement is distinct and severable and a declaration of invalidity or
unenforceability of any such provision or part thereof by a court of competent
jurisdiction shall not affect the validity or enforceability of any other
provision hereof.
 
 
1.5           Amendment, Waiver - No amendment or waiver of this Agreement shall
be binding unless executed in writing by the party to be bound thereby. No
waiver of any provision of this Agreement shall constitute a waiver of any other
provision nor shall any waiver of any provision of this Agreement constitute a
continuing waiver unless otherwise expressly provided.
 
 
1.6           Governing Law, Attornment - This Agreement shall be governed by
and construed in accordance with the laws of the Province of New Brunswick and
the federal laws of Canada applicable therein. The Debtor hereby irrevocably
attorns to the non-exclusive jurisdiction of the courts of New Brunswick in
regard to all disputes that may arise under this Agreement, provided however
that nothing herein shall prevent the Secured Party from proceeding at its
election against the Debtor in the courts of any other jurisdiction.
 
 
2.           SECURITY INTEREST
 
 
2.1           Creation of Security Interest - Subject to Sections 2.2 and 2.3,
the Debtor hereby mortgages, pledges, charges and assigns to the Secured Party
and grants to the Secured Party a security interest (in which mortgages,
charges, assignments and security interest are hereinafter collectively referred
to as the "Security Interest") all of its right, title and interest in all of
its present and after-acquired personal property of whatsoever nature and kind
and wherever situate including, without limitation, the following:
 
 
(a)           all Goods (including, without limitation, all parts, accessories,
attachments, additions and Accession thereto) whether or not such Goods are now
or hereafter become fixtures, all Accounts, all Chattel Paper, all Documents of
Title (whether negotiable or not), all Equipment, all Inventory of whatever kind
and wherever situated, all Instruments, all Intangibles, all Money and all
Securities, and all other personal property, if any, in each case now owned or
hereafter acquired by or on behalf of the Debtor or in respect of which the
Debtor now or hereafter has any right, title or interest (including, without
limitation, such as may be returned to or repossessed by the Debtor) and
including, without limitation, all contracts, licenses, computer software,
warranties, ownership certificates, manuals, publications, books, statements of
account, bills, invoices, letters and other documents or records in any form
evidencing or relating to any of the foregoing property and including, without
limitation, the property described in Schedule "A" hereto forming an integral
part hereof;
 
 
(b)           all Accounts and book debts and generally all debts, dues, claims,
choses in action and demands of every nature and kind howsoever arising or
secured including letters of credit and advices of credit, which are now due,
owing or accruing or growing due to or owned by or which may hereafter become
due, owing or accruing or growing due to or owned by the Debtor (collectively
the “Debts”);
 
 
(c)           all deeds, documents, writings, papers, books of account and other
books relating to or being records of Debts, Chattel Paper or Documents of Title
or by which such are or may hereafter be secured, evidenced, acknowledged or
made payable;
 
 
(d)           all contractual rights and insurance claims;
 
 
(e)           all goodwill, patents and patents rights, trademarks, copyrights,
trade names, literary property rights, music rights and all other intangible
property of an intellectual nature (collectively the “Intellectual Property”);
 
 
(f)           all renewals of, accretions to and substitutions for any of the
property described in this Clause 2.1; and
 
 
(g)           all Proceeds (including Proceeds of Proceeds) of any of the
property described in this Clauses 2.1.
 
 
2.2           Exception for Last Day of Leases - The Security Interest granted
hereby does not and shall not extend to, and the Collateral shall not include,
the last day of the term of any lease or sub-lease, oral or written, or any
agreement therefor, now held or hereafter acquired by the Debtor, but upon the
sale of the leasehold interest or any part thereof the Debtor shall stand
possessed of such last day in trust to assign the same as the Secured Party
shall direct.
 
 
2.3           Exception for Contractual Rights - The Security Interest granted
hereby does not and shall not extend to, and the Collateral shall not include,
any agreement, right, franchise, license or permit (the "contractual rights") to
which the Debtor is a party or of which the Debtor has the benefit, to the
extent that the creation of the Security Interest therein would constitute a
breach of the terms of or permit any Person to terminate the contractual rights,
but the Debtor shall hold its interest therein in trust for the Secured Party
and shall assign such contractual rights to the Secured Party forthwith upon
obtaining the consent of the other party thereto. The Debtor agrees that it
shall, upon the request of the Secured Party, use all commercially reasonable
efforts to obtain any consent required to permit any contractual rights to be
subjected to the Security Interest.
 
 
2.4           Attachment - The attachment of the Security Interest has not been
postponed and the Security Interest shall attach to any particular Collateral as
soon as the Debtor has rights in such Collateral.
 
 
3.           OBLIGATIONS SECURED
 
 
3.1           Obligations Secured - The Security Interest granted hereby secures
payment, performance and satisfaction of the Debtor Obligations.
 
 
4.           REPRESENTATIONS AND WARRANTIES
 
 
4.1           Representations and Warranties - The Debtor represents and
warrants, and so long as this Agreement remains in effect shall be deemed
continuously to represent and warrant, that:
 
 
(a)           it is duly incorporated and validly existing under the laws of its
jurisdiction of incorporation and has the corporate power and capacity to own
its properties and assets and to carry on its business as presently carried on
by it;
 
 
(b)           it has the corporate power and capacity to enter into this
Agreement and to do all acts and things as are required or contemplated
hereunder to be done, observed and performed by it;
 
 
(c)           it has taken all necessary corporate action to authorize the
execution, delivery and performance of this Agreement;
 
 
(d)           there is no unanimous shareholder agreement which restricts, in
whole or in part, the powers of the directors of the Debtor to manage or
supervise the business and affairs of the Debtor;
 
 
(e)           the entering into of this Agreement and the performance by the
Debtor of its obligations hereunder does not and will not contravene, breach or
result in any default under the articles, by-laws, constating documents or other
organizational documents of the Debtor or under any mortgage, lease, agreement
or other legally binding instrument, license, permit or law to which the Debtor
is a party or by which the Debtor or any of its properties or assets may be
bound and will not result in or permit the acceleration of the maturity of any
indebtedness, liability or obligation of the Debtor under any mortgage, lease,
agreement or other legally binding instrument of or affecting the Debtor;
 
 
(f)           no authorization, consent or approval of, or filing with or notice
to, any Person is required in connection with the execution, delivery or
performance of this Agreement by the Debtor;
 
 
(g)           except as disclosed in writing to the Secured Party, there is no
court, administrative, regulatory or similar proceeding (whether civil,
quasi-criminal, or criminal); arbitration or other dispute settlement procedure;
investigation or enquiry by any government body; or any similar matter or
proceeding (collectively "proceedings") against or involving the Debtor (whether
in progress or threatened) which, if determined adversely to the Debtor, would
adversely affect its business, property, financial condition or prospects or its
ability to perform any of the provisions of this Agreement; no event has
occurred which might give rise to any proceedings and there is no judgment,
decree, injunction, rule, award or order of any governmental body outstanding
against the Debtor which has or may have an adverse effect on its business,
property, financial condition or prospects;
 
 
(h)           the Debtor does not have or use a French form of name or a
combined English and French form of name;
 
 
(i)           the Debtor owns the Collateral free of all Liens;
 
 
(j)           each Account, Chattel Paper and Instrument constituting the
Collateral is enforceable in accordance with its terms against the Person
obligated to pay the same, and the amount represented by the Debtor to the
Secured Party from time to time as owing by each such Person or by all such
Persons will be the correct amount actually and unconditionally owing by such
Person or Persons, except for normal cash discounts where applicable, and no
such Person will have any defense, set-off, claim or counterclaim against the
Debtor which can be asserted against the Secured Party, whether in any
proceeding to enforce the Collateral or otherwise; and
 
 
(k)           the locations specified in Schedule "B" hereto forming an integral
part hereof as to business operations and records are accurate and complete and,
with respect to Goods (including Inventory) constituting the Collateral, the
locations specified in Schedule "B" are accurate and complete except for Goods
in transit to such locations and Inventory on lease or consignment; and all
fixtures or Goods about to become fixtures which forms part of the Collateral
will be situate at one of such locations.
 
 
5.           AGREEMENTS OF THE DEBTOR
 
 
5.1           General Agreements - The Debtor agrees that:
 
 
(a)           it shall pay or satisfy all Debtor Obligations upon demand and
when due, as applicable;
 
 
(b)           it shall carry on and conduct its business in a proper and
efficient manner and so as to protect and preserve the Collateral and shall
keep, in accordance with generally accepted accounting principles, consistently
applied, proper books of account for its business and accurate and complete
records concerning the Collateral, and shall mark any and all such records and
the Collateral at the Secured Party's request so as to indicate the existence of
the Security Interest;
 
 
(c)           it shall keep the Collateral in good order and repair and shall
not use the Collateral in violation of the provisions of this Agreement or any
other agreement between the Debtor and the Secured Party relating to the
Collateral or any policy insuring the Collateral or any applicable statute, law,
by-law, rule, regulation or ordinance;
 
 
(d)           it shall not locate any of the Collateral at any location not set
out in Schedule "B" without the Secured Party's prior written consent;
 
 
(e)           it shall prevent any of the Collateral, except Inventory sold or
leased as permitted hereby, from being or becoming an Accession to property not
covered by this Agreement;
 
 
(f)           it shall pay all taxes, rates, levies, assessments and other
charges of every kind which may be lawfully levied, assessed or imposed against
or in respect of it or the Collateral as and when the same become due and
payable;
 
 
(g)           it shall insure the Collateral for such periods, in such amounts,
on such terms and against loss or damage by fire and such other risks as the
Secured Party shall reasonably direct, with loss payable to the Secured Party,
and shall pay all premiums therefor;
 
(h)           it shall notify the Secured Party promptly of:
 
(1)           any change in the information contained in this Agreement or in
any schedules hereto relating to it, its business or the Collateral;
 
(2)           the details of any significant acquisition of the Collateral;
 
(3)           the details of any claims or litigation affecting it or the
Collateral;
 
(4)           any loss of or damage to the Collateral;
 
(5)           any default by any Person in payment or other performance of its
obligations with respect to the Collateral; and
 
(6)           the return to or repossession by it of the Collateral;
 
(i)           it shall deliver to the Secured Party from time to time promptly
upon request:
 
(1)           any Documents of Title, Instruments, Securities and Chattel Paper
constituting, representing or relating to the Collateral;
 
(2)           all statements of accounts, bills, invoices and books of account
relating to Accounts and all records, ledgers, reports, correspondence,
schedules, documents, statements, lists and other writings relating to the
Collateral for the purpose of inspecting, auditing or copying the same;
 
(3)           all financial statements prepared by or for it regarding its
business;
 
(4)           all policies and certificates of insurance relating to the
Collateral; and
 
(5)           such information concerning the Collateral, the Debtor and its
business and affairs as the Secured Party may reasonably request;
 
 
(j)           it shall not change its name without giving prior written notice
to the Secured Party of the new name and the date upon which such change of name
is to take effect; and
 
 
(k)           it shall, at its own expense, do, execute, acknowledge and deliver
such financing statements and further assignments, transfers, documents, acts,
matters and things (including further schedules to this Agreement) as may be
reasonably requested by the Secured Party or with respect to the Collateral in
order to give effect to this Agreement.
 
 
5.2           Restrictions on Dealings with the Collateral - Except as provided
in Section 5.3, the Debtor agrees that it shall not, without the prior consent
in writing of the Secured Party:
 
 
(a)           sell, assign, transfer, exchange, lease, consign or otherwise
dispose of any of the Collateral;
 
 
(b)           move or transfer the Collateral from its present location; or
 
 
(c)           create, assume or suffer to exist any Lien upon the Collateral
ranking or purporting to rank in priority to or pari passu with the Security
Interest.
 
 
5.3           Permitted Dealings with the Collateral - The Debtor may at any
time, without the consent of the Secured Party:
 
 
(a)           sell, assign, transfer, exchange, lease, consign or otherwise
dispose of Inventory in the ordinary course of its business; and
 
 
(b)           sell or otherwise dispose of such part of its Equipment which is
no longer necessary or useful in connection with its business or which has
become worn out or obsolete or unsuitable for the purpose for which it was
intended.
 
 
6. SECURITIES
 
 
6.1           Securities
 
 
(a)           If the Collateral at any time includes Securities, the Debtor
authorizes the Secured Party to transfer the same or any part thereof into its
own name or that of its nominee so that the Secured Party or its nominee may
appear as the sole owner of record thereof; provided that, until the occurrence
of an Event of Default, the Secured Party shall deliver promptly to the Debtor
all notices or other communications received by the Secured Party or its nominee
as such registered owner.
 
 
(b)           The Secured Party may, but shall not be obligated to, vote and
exercise all rights of conversion or retraction or other similar rights with
respect to any Securities constituting the Collateral and the Secured Party
shall be entitled to receive all dividends (whether paid or distributed in cash,
securities or other property) and interest declared and paid or distributed in
respect of Securities constituting the Collateral.
 
 
(c)           The Debtor recognizes that the Secured Party may be unable to
effect a public sale of any or all of the Securities constituting the Collateral
by reason of certain prohibitions contained in applicable securities laws or
otherwise, and accordingly, may be compelled to resort to one or more private
sales thereof to a restricted group of purchasers who will be obliged to agree,
among other things, to acquire such Securities for their own account for
investment and not with a view to the distribution or resale thereof.  The
Debtor acknowledges and agrees that any such private sale may result in prices
and other terms less favourable than if such sale were a public sale, and
notwithstanding such circumstances, agrees that any such private sale shall not
be deemed to have been made in a commercially unreasonable manner solely by
reason of its being a private sale.  The Secured Party shall be under no
obligation to delay a sale of any Securities constituting the Collateral for the
period of time necessary to permit the issuer of such securities to register
such securities for public sale under applicable securities laws, or otherwise,
even if the issuer would agree to do so.
 
 
7.           COLLECTION OF DEBTS
 
 
7.1           Collection of Debts - Before or after the occurrence of an Event
of Default, the Secured Party may give notice of the Security Interest to any
Person obligated to pay any debt or liability constituting the Collateral and
may also direct such Person to make all payments on account of any such debt or
liability to the Secured Party.  The Debtor acknowledges that any payments
received by the Debtor from such Persons, whether before or after the occurrence
of an Event of Default, shall be received and held by the Debtor in trust for
the Secured Party and shall be turned over to the Secured Party upon request.
 
 
8.           EVENTS OF DEFAULT
 
 
8.1           Events of Default - The occurrence of any of the following events
(an “Event of Default”) shall constitute an event of default:
 
 
(a)           default by the Debtor in payment when due of any of the Debtor
Obligations which require the payment of money to the Secured Party;
 
 
(b)           default by the Debtor in the performance or observance of any
covenant, condition or obligation contained in this Agreement or any other
agreement to which it and the Secured Party are party that does not require the
payment of money by the Debtor to the Secured Party unless such default is
remedied within five (5) Business Days after notice thereof by the Secured Party
to the Debtor;
 
 
(c)           any representation or warranty made by the Debtor herein or in any
officers' certificate or other document delivered to the Secured Party pursuant
hereto or in connection with any agreement to which the Secured Party and the
Debtor are party is found to be false or incorrect in any way so as to make it
misleading when made or deemed to have been made;
 
 
(d)           default by the Debtor in the performance or observance of any
covenant, condition or obligation contained in any agreement between the Debtor
and any Person, where such default gives rise to a right to enforce security
against the Debtor;
 
 
(e)           the Debtor fails to pay to any Person any material indebtedness
(other than the Debtor Obligations) when due (whether at scheduled maturity or
by required prepayment, acceleration, demand or otherwise) and such failure
continues after any applicable grace period;
 
 
(f)           the Debtor admits its inability to pay its debts generally as they
become due or otherwise acknowledges its insolvency;
 
 
(g)           the Debtor institutes any proceeding or takes any corporate action
or executes anyagreement to authorize its participation in or commencement of
any proceeding:
 
 
(1)           seeking to adjudicate it a bankrupt or insolvent; or
 
 
(2)           seeking liquidation, dissolution, winding up, reorganization,
arrangement, protection, relief or composition of it or any of its property or
debt or making a proposal with respect to it under any law relating to
bankruptcy, insolvency, reorganization or compromise of debts or other similar
laws (including, without limitation, any application under the Companies'
Creditors Arrangement Act (Canada) or any reorganization, arrangement or
compromise of debt under the laws of its jurisdiction of incorporation);
 
 
(h)           any proceeding is commenced against or affecting the Debtor:
 
 
(1)           seeking to adjudicate it a bankrupt or insolvent, which is not
being defended in good faith;
 
 
(2)           seeking liquidation, dissolution, winding up, reorganization,
arrangement, protection, relief or composition of it or any of its property or
debt or making a proposal with respect to it under any law relating to
bankruptcy, insolvency, reorganization or compromise of debts or other similar
laws (including, without limitation, any reorganization, arrangement or
compromise of debt under the laws of its jurisdiction of incorporation); or
 
 
(3) seeking appointment of a Receiver, trustee, agent, custodian or other
similar official for it or for any substantial part of its properties and
assets, including the Collateral or any part thereof;
 
 
(i)           any creditor of the Debtor, or any other Person, shall privately
appoint a Receiver, trustee or similar official for any part of the properties
and assets of the Debtor including the Collateral or any part thereof;
 
 
(j)           if any execution, distress or other enforcement process, whether
by court order or otherwise, becomes enforceable against any property of the
Debtor;
 
 
(k)           if any event or proceeding is taken with respect to any part of
the Collateral in any jurisdiction outside Canada which has an effect equivalent
or similar to any of theevents described in Sections 8.1(g), 8.1(h), 8.1(i),
8.1(j);
 
 
(l)           if, in the opinion of the Secured Party, acting in good faith, any
of the security held by the Secured Party is in jeopardy, or, if any material
adverse change occurs in the financial condition or prospects of the Debtor
which, in the opinion of the Secured Party, acting in good faith, is likely to
impair the ability of the Debtor to repay the Debtor Obligations;
 
 
(m)           the Debtor ceases or threatens to cease to carry on business in
the ordinary course, except where such cessation occurs in connection with an
amalgamation, transfer of assets or other reorganization which is effected in
accordance with the provisions hereof; or
 
 
(n)           the Secured Party in good faith believes and has commercially
reasonable grounds to believe that the prospect of payment or performance of the
Debtor Obligations is or is about to be impaired or that the Collateral is or is
about to be placed in jeopardy.
 
 
9.           REMEDIES
 
 
9.1           Appointment of Receiver –
 
 
(a)           Upon the occurrence of an Event of Default, the Secured Party may
appoint by instrument any Person, whether an officer or an employee of the
Secured Party or not, to be a Receiver of the Collateral and may remove any
Receiver so appointed and appoint another in place of such Receiver in the same
manner.  Any such Receiver shall be deemed the agent of the Debtor and not of
the Secured Party for the purpose of (i) carrying on and managing the business
and affairs of the Debtor, and(ii) establishing liability for all acts or
omissions of the Receiver while acting as such, and the Secured Party shall not
be in any way responsible for any acts or omissions on the part of any such
Receiver, its officers, employees and agents.  The Debtor hereby irrevocably
authorizes the Secured Party to give instructions to the Receiver relating to
the performance of its duties.  The Debtor hereby irrevocably waives any right
it may have now or in the future under any applicable law, including, without
limitation, the PPSA, to make application to a court for the removal,
replacement or discharge of the Receiver or for directions on any matter
relating to the duties of the Receiver (unless such duties are not being
performed in a commercially reasonable manner) or in respect of the Receiver's
accounts or remuneration or in respect of any other matter.
 
 
(b)           Subject to the provisions of the instrument appointing it, any
such Receiver shall have the power to take possession of the Collateral, to
preserve the Collateral or its value in such manner as it considers appropriate,
to carry on or concur in carrying on all or any part of the business of the
Debtor and to sell, lease or otherwise dispose of or concur in selling, leasing
or otherwise disposing of the Collateral in such manner and on such terms as it
considers to be commercially reasonable. To facilitate the foregoing powers, any
such Receiver may enter upon, use and occupy all premises owned or occupied by
the Debtor wherein the Collateral may be situate to the exclusion of all others
to the extent permitted by law, including the Debtor, maintain the Collateral
upon such premises, borrow money on a secured or unsecured basis, incur
reasonable expenses in exercise of the rights, powers and remedies set out in
this Agreement and use the Collateral directly in carrying on the Debtor's
business or as security for loans or advances to enable it to carry on the
Debtor's business or otherwise, as such Receiver shall, in its discretion,
determine. In addition, the Receiver shall have the following rights, powers and
remedies:
 
 
(1)           to make payments to Persons having prior rights or Liens on
properties on which the Debtor may hold a Lien and to Persons having prior
rights or Liens on the Collateral; and
 
 
(2)           to demand, commence, continue or defend proceedings in the name of
the Secured Party or of the Receiver or in the name of the Debtor for the
purpose of protecting, seizing, collecting, realizing or obtaining possession or
payment of the Collateral and to give effectual receipts and discharges
therefor.
 
 
(c)           Except as may be otherwise directed by the Secured Party, all
Proceeds received from time to time by such Receiver in carrying out its
appointment shall be received in trust for and paid over to the Secured Party.
Every such Receiver may, in the discretion of the Secured Party, be vested with
all or any of the rights and powers of the Secured Party.
 
 
9.2           Exercise of Remedies by the Secured Party - Upon the occurrence of
an Event of Default, the Secured Party may, either directly or through its
agents or nominees, exercise all the powers and rights available to a Receiver
by virtue of Section 9.1.  In addition to the rights granted in this Agreement
and in any other agreement now or hereafter in effect between the Debtor and the
Secured Party and in addition to any other rights the Secured Party may have at
law or in equity or otherwise, the Secured Party shall have, both before and
after the occurrence of an Event of Default, all rights and remedies of a
secured party under the PPSA.
 
 
9.3           Possession of the Collateral - The Debtor acknowledges that the
Secured Party or any Receiver appointed by it may take possession of the
Collateral wherever it may be located and by any method permitted by law and the
Debtor agrees upon request from the Secured Party or any such Receiver to
assemble and deliver possession of the Collateral at such place or places as
directed.
 
 
9.4           Remedies Not Exclusive - All rights, powers and remedies of the
Secured Party under this Agreement may be exercised separately or in combination
and shall be in addition to, and not in substitution for, any other security now
or hereafter held by the Secured Party and any other rights, powers and remedies
of the Secured Party however created or arising.  No single or partial exercise
by the Secured Party or any of the rights, powers and remedies under this
Agreement or under any other security now or hereafter held by the Secured Party
shall preclude any other and further exercise of any other right, power or
remedy pursuant to this Agreement or any other security or at law, in equity or
otherwise.  The Secured Party shall at all times have the right to proceed
against the Collateral or any other security in such order and in such manner as
it shall determine without waiving any rights, powers or remedies which the
Secured Party may have with respect to this Agreement or any other security or
at law, in equity or otherwise. No delay or omission by the Secured Party in
exercising any right, power or remedy hereunder or otherwise shall operate as a
waiver thereof or of any other right, power or remedy.
 
 
9.5           Debtor Liable for Deficiency - The Debtor shall remain liable to
the Secured Party for any deficiency after the Proceeds of any sale, lease or
disposition of the Collateral are received by the Secured Party.
 
 
9.6           Exclusion of Liability of Secured Party and Receiver - The Secured
Party shall not, nor shall any Receiver appointed by it, be liable for any
failure to exercise its rights, powers or remedies arising hereunder or
otherwise, including without limitation any failure to take possession of,
collect, enforce, realize, sell, lease or otherwise dispose of, preserve or
protect the Collateral, to carry on all or any part of the business of the
Debtor relating to the Collateral or to take any steps or proceedings for any
such purposes.  Neither the Secured Party nor any Receiver appointed by it shall
have any obligation to take any steps or proceedings to preserve rights against
prior parties to or in respect of the Collateral including without limitation
any Instrument, Chattel Paper or Securities, whether or not in the Secured
Party's or the Receiver's possession, and neither the Secured Party nor any
Receiver appointed by it shall be liable for failure to do so.  Subject to the
foregoing, the Secured Party shall use reasonable care in the custody and
preservation of the Collateral in its possession.
 
 
9.7           Notice of Sale - Unless required by law, neither the Secured Party
nor any Receiver appointed by it shall be required to give the Debtor any notice
of any sale, lease or other disposition of the Collateral, the date, time and
place of any public sale of the Collateral or the date after which any private
disposition of the Collateral is to be made.
 
 
10.           APPLICATION OF PROCEEDS
 
 
10.1           Application of Proceeds - The Proceeds arising from the
enforcement of the Security Interest as a result of the possession by the
Secured Party or the Receiver of the Collateral or from any sale, lease or other
disposition of, or realization of security on, the Collateral (except following
acceptance of the Collateral in satisfaction of the Debtor Obligations) shall be
applied by the Secured Party or the Receiver in the following order, except to
the extent otherwise required by law:
 
 
(a)           first, in payment of the Secured Party's reasonable costs, charges
and expenses (including legal fees on a solicitor and his own client basis)
incurred in the exercise of all or any of the rights, powers or remedies granted
to it under this Agreement, and in payment of the reasonable remuneration of the
Receiver, if any, and the reasonable costs, charges and expenses incurred by the
Receiver, if any, in the exercise of all or any of the rights, powers or
remedies granted under this Agreement;
 
 
(b)           second, in payment of amounts paid by the Secured Party or the
Receiver pursuant to Clause 9.1(a);
 
 
(c)           third, in payment of all money borrowed or advanced by the Secured
Party or the Receiver, if any, pursuant to the exercise of the rights, powers or
remedies set out in this Agreement and any interest thereon;
 
 
(d)           fourth, in payment of the remainder of the Debtor Obligations in
such order of application as the Secured Party may determine;
 
 
(e)           fifth, subject to Sections 10.2 and 10.3, to any Person who has a
security interest in the Collateral that is subordinate to that of the Secured
Party and whose interest:
 
 
(1)           was perfected by possession, the continuance of which was
prevented by the Secured Party or the Receiver taking possession of the
Collateral, or
 
 
(2)           was, immediately before the sale, lease or other disposition by
the Secured Party or the Receiver, perfected by registration;
 
 
(f)           sixth, subject to Sections 10.2 and 10.3, to any other Person with
an interest in such Proceeds who has delivered a written notice to the Secured
Party or the Receiver of the interest before the distribution of such Proceeds;
and
 
 
(g)           last, subject to Sections 10.2 and 10.3, to the Debtor or any
other Person who is known by the Secured Party or the Receiver to be an owner of
the Collateral.
 
 
10.2           Proof of Interest - Subject to applicable laws, the Secured Party
or the Receiver may require any Person mentioned in Clauses 10.1(e), 10.1(f) or
10.1(g) to furnish proof of that Person's interest, and unless the proof is
furnished within ten (10) days after demand by the Secured Party or the
Receiver, the Secured Party or the Receiver need not pay over any portion of the
Proceeds referred to therein to such Person.
 
 
10.3           Payment Into Court - Where there is a question as to who is
entitled to receive payment under Clauses 10.1(e), 10.1(f), or 10.1(g), the
Secured Party or the Receiver may pay the Proceeds referred to therein into
court.
 
 
10.4           Monies Actually Received - The Debtor shall be entitled to be
credited only with the actual Proceeds arising from the possession, sale, lease
or other disposition of, or realization of security on, the Collateral when
received by the Secured Party or the Receiver and such actual Proceeds shall
mean all amounts received in cash by the Secured Party or the Receiver upon such
possession, sale, lease or other disposition of, or realization of security on,
the Collateral.
 
 
11.           GENERAL
 
 
11.1           Power of Attorney - The Debtor hereby appoints the Secured Party
as the Debtor's attorney, with full power of substitution, in the name and on
behalf of the Debtor, to execute, deliver and do all such acts, deeds, leases,
documents, transfers, demands, conveyances, assignments, contracts, assurances,
consents, financing statements and things as the Debtor has herein agreed to
execute, deliver or do or as may be required by the Secured Party or any
Receiver to give effect to this Agreement or in the exercise of any rights,
powers or remedies hereby conferred on the Secured Party, and generally to use
the name of the Debtor in the exercise of all or any of the rights, powers or
remedies hereby conferred on the Secured Party.  This appointment, coupled with
an interest, shall not be revoked by the insolvency, bankruptcy, dissolution,
liquidation or other termination of the existence of the Debtor or for any other
reason.
 
 
11.2           Set-Off - The Secured Party may at any time and from time to
time, without notice to the Debtor or to any other Person, set-off, appropriate
and apply any and all deposits, general or special, matured or unmatured, held
by or for the benefit of the Debtor with the Secured Party, and any other
indebtedness and liability of the Secured Party to the Debtor, matured or
unmatured, against and on account of the Debtor Obligations when due, in such
order of application as the Secured Party may from time to time determine.
 
 
11.3           Dealings with Others - The Secured Party may grant extensions of
time and other indulgences, take and give up security, accept compositions, make
settlements, grant releases and discharges and otherwise deal with the Debtor,
debtors of the Debtor, sureties and other Persons and with the Collateral and
other security as the Secured Party sees fit, without prejudice to the liability
of the Debtor to the Secured Party or the rights, powers and remedies of the
Secured Party under this Agreement.
 
 
11.4           No Obligation to Advance - Nothing herein contained shall in any
way obligate the Secured Party to advance any funds, or otherwise make or
continue to make any credit available, to the Debtor.
 
 
11.5           Perfection of Security - The Debtor authorizes the Secured Party
to file such financing statements and other documents and do such acts, matters
and things as the Secured Party may consider appropriate to perfect and continue
the Security Interest, to protect and preserve the interest of the Secured Party
in the Collateral and to realize upon the Security Interest.
 
 
11.6           Communication - (a) Any notice required by law or this Agreement
to be served upon either of the parties to this Agreement shall be sufficiently
served if given personally or if sent by telex or fax (where the intended
recipient is equipped to receive such a form of telecommunication) or by prepaid
courier or registered mail (provided no general discontinuance of postal service
due to strike, lockout or otherwise, exists);
 
 
 (i) in the case of the Secured Party:
(ii) in the case of the Debtor:

 
Global Entertainment Holdings, Inc.
B & J Pictures Inc. and

650 N. Bronson Avenue, Suite B-116
11 Pine Court

Los Angeles, California  90004 USA
Maugerville, New Brusnwick E3A 8M8

Attention: Gary Rasmussen, CEO
Attention: Jacqueline Giroux, President

 
 
AND

 
 
Global Universal Pictures, Inc.

 
11 Pine Court

 
Maugerville, New Brunswick E3A 8M8

 
Attention: Jacqueline Giroux, President

 
and, either party may by notice given in accordance with this Section change its
address for the purposes of this Agreement.
 
 
(b) Any notice shall be deemed (in the absence of evidence of prior receipt) to
have been received by the intended recipient the same day if personally served,
the next Business Day if sent by telex or fax, and on the third Business Day
next following where sent by prepaid courier or by registered mail.
 
 
11.7           Successors and Assigns - This Agreement shall be binding on the
Debtor and its successors and shall enure to the benefit of the Secured Party
and its successors and assigns.  This Agreement shall be assignable by the
Secured Party free of any set-off, counterclaim or equities between the Debtor
and the Secured Party, and the Debtor shall not assert against any assignee of
the Secured Party any claim or defense that the Debtor has against the Secured
Party.
 
 
11.8           Copy Received - The Debtor hereby acknowledges receipt of a copy
of this Agreement and waives receipt of a copy of any financing statement or any
renewal thereof or related verification statement registered under the PPSA in
respect of the Security Interest.
 
 
IN WITNESS WHEREOF, the Debtor has properly executed this Agreement as of the
date first above written.
 
 
B & J PICTURES INC.
 
Per:


________________________________________
Jacqueline (Jackie) Giroux
Its:           President



 
GLOBAL UNIVERSAL PICTURES, INC.,
Per:


________________________________________
Jacqueline (Jackie) Giroux
Its:           President




ACKNOWLEDGED:


Global Entertainment Holdings, Inc.
Per:




______________________________________
Gary Rasmussen
Its:  Chief Executive Officer





 
 

--------------------------------------------------------------------------------

 

SCHEDULE "A"
 
Collateral Mentioned in Clause 2.1(a)
 
 
The Collateral includes, without limitation, the following additional property
of the Debtor:
 
 
All of the Debtor’s right, title and interest in and to the motion picture
presently entitled “Blue Seduction” aka “Symphony” and “Unwound” (the “Film”),
including all copyright and ancillary rights, distribution rights, claims,
revenues and tax credit refunds therein and all proceeds from the exploitation
thereof.
 
 
Any and all amounts owing as tax credit refunds to the Debtor in connection with
the Film pursuant to the Income Tax Act (Canada) and pursuant to the Income Tax
Act (New Brunswick) by the appropriate federal and provincial governmental
authorities.
 




 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE "B"
 
Location of Business Operations and Records
 
 
1.           Locations of Debtor's business operations and Collateral:
 
 
11 Pine Court, Maugerville, New Brunswick, E3A 8M8, or at any locations accepted
by the Secured Party in writing.
 
 
2.           Locations of records relating to the Collateral:
 
 
11 Pine Court, Maugerville, New Brunswick, E3A 8M8, or at any locations accepted
by the Secured Party in writing
 

 
 

--------------------------------------------------------------------------------

 
